Citation Nr: 0716421	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a radical prostatectomy resulting from prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the veteran submitted a motion to advance this 
appeal on the Board's docket.  In light of the present 
adjudication, the Board will dismiss this motion as moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 received in June 2006, the veteran requested a 
personal hearing at a local VA office before a Veterans Law 
Judge.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  

Because hearings conducted by the Board at the RO are 
scheduled by the RO, a remand to that office is required.  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
the order that the request was received.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


